Name: Commission Regulation (EC) No 3147/94 of 21 December 1994 amending Regulation (EC) No 2763/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  plant product
 Date Published: nan

 No L 332/26 Official Journal of the European Communities 22. 12. 94 COMMISSION REGULATION (EC) No 3147/94 of 21 December 1994 amending Regulation (EC) No 2763/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States THE COMMISSION OF THE EUROPEAN COMMUNITIES, under CN code ex 0702 00 10 ; whereas, following the result of the GATT negotiations, in as much as the CN and Taric as well as the rate foreseen for the modifica ­ tions in question will be applicable from 1 January 1995 ; it is appropriate to modify this Regulation in a manner that will allow these products to benefit from the system granted previously by the said Regulation, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), extended by Regulation (EEC) No 444/92 (2), and in parti ­ cular Article 27 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas under Regulation (EC) No 2763/94 (3) the Commission opened Community tariff quotas for certain agricultural products for 1995 at reduced rate, among others, for tomatoes in a fresh or refrigerated state, falling The table and Annex shown in Regulation (EC) No 2763/94 are to be replaced by following table : Order No CN code Taric Subdivision Description Volume Rate of duty (%) 09.1601 0702 00 15 *19 Tomatoes, other than cherry toma- 2 000 4,2 toes, fresh or refrigerated from 15 November 1994 to 30 April 1995 *29 4,2 + 0,7 ECU/100 kg/net *39 4,2+1,4 ECU/100 kg/net *49 4,2 + 2,1 ECU/100 kg/net *59 4,2 + 2,9 ECU/ 100 kg/net *69 4,2+14,4 ECU/100 kg/net 0702 00 20 *13 4,2 *63 *17 4,2 + 0,9 ECU/100 kg/net *67 *23 4,2 + 1,9 ECU/100 kg/net *73 *27 4,2 + 2,8 ECU/100 kg/net *77 *33 4,2 + 3,8 ECU/100 kg/net *83 *37 4,2+14,4 ECU/100 kg/net *87 (  ) OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 52, 27. 2. 1992, p. 7. H OJ No L 294, 15. 11 . 1994, p. 6. 22. 12. 94 Official Journal of the European Communities No L 332/27 Order No CN code Taric Subdivision Description Volume Rate of duty (%) 09.1601 0702 00 45 *12 4,2 (cont'd) *32 *52 *14 4,2 + 0,5 ECU/100 kg/net *34 *54 *17 4,2+1,1 ECU/100 kg/net *37 *57 *22 4,2 + 1,6 ECU/100 kg/net *42 *62 *24 4,2 + 2,2 ECU/100 kg/net *44 *64 *27 4,2 + 2,2 ECU/100 kg/net *47 *67 0702 00 15 *19 4,2 *29 4,2 + 0,6 ECU/100 kg/net *39 4,2 + 1,2 ECU/100 kg/net *49 4,2 + 1,7 ECU/100 kg/net *59 4,2 + 2,3 ECU/100 kg/net *69 4,2 + 14,4 ECU/100 kg/net Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.. It is applicable from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Christiane SCRIVENER Member of the Commission